Citation Nr: 1447035	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-34 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to August 1980.  The Veteran also had additional service in the National Guard.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of this hearing has been associated with the Veteran's claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be established for a disability resulting from (1) a disease or injury incurred in or aggravated by active duty or ACDUTRA, or (2) an injury incurred in inactive duty training.  See 38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2013); see also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

Here, service records show that the Veteran served on active duty and in the National Guard as an infantryman, motor transport operator, and signal support system specialist.  Although the service treatment records are negative for any treatment for a low back disorder, the Veteran has asserted that for years as a serviceman he carried heavy rucksacks, jumped on and off of platforms and vehicles, and experienced general wear and tear due to heavy physical work related to his service.  The Veteran's recollections of such in-service activities are consistent with the duties expected of an infantryman, and to the extent that the Veteran has described in-service activities that had the potential to affect his lower back, the Board finds the Veteran to be credible.  As such, the Board finds it likely that the Veteran experienced an in-service event that had the potential to create a problem with his lower back.

Private treatment records document that in December 2008, the Veteran underwent an L5-S1 lumbar laminectomy.  The operative report contains a diagnosis of L5-S1 lumbar degenerative disc disease with spinal stenosis, intractable axial pain, and lower extremity radiculopathy.  As such, the evidence clearly shows that the Veteran has a current disability of the lower back.  The remaining question is whether there is a nexus between the Veteran's currently diagnosed back disorder and his service.

In May 2012, the Veteran submitted a letter from his private physician, D.M., M.D..  In this letter, Dr. D. says that he reviewed the Veteran's "available medical records" and considered it as likely as not that the Veteran's lower back condition was due to his service as an infantryman and as a heavy truck driver in the National Guard.

While the May 2012 private examiner provides useful evidence regarding the presence of a current low back disorder, it is unclear if the given etiology opinion was based on all of the evidence of record.  Although the examiner indicated that he reviewed "available medical records"; it does not appear that the claims file or the service treatment records were reviewed, as the examiner makes no mention of the fact that the Veteran indicated on five separate Reports of Medical History-in January 1984, January 1988, January 1992, August 1996, and October 2001-that he did not experience recurrent back pain or any back injury.  Additionally, Dr. M. made no mention of a prior letter he wrote in December 2011 in which he said that the Veteran's past medical history was noncontributory to his present low back disorder.  In light of these deficiencies, the Board finds that the Veteran should be scheduled for a VA compensation and pension examination for an etiology opinion that is based on a review of all of the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his relevant outstanding medical treatment records.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2.  Thereafter, schedule the Veteran for a mental disorders examination by an appropriate physician to determine the presence, nature and etiology of any diagnosed low back disorder.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his history, lay assertions, and the pertinent medical evidence.  

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed low back disorder is attributable to service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

A copy of the letter notifying the Veteran of the date and time of this examination should be associated with the record.

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



